Case 4:21-mj-00559-SH Document 1 Filed in USDC ND/OK on 08/10/21 Page 1 of 7

AO 91 (Rev. 08/09) Criminal Complaint E I l E ] )

 

 

UNITED STATES DISTRICT COURT AUG 1.0 221
for the
Northern District of Oklahoma M Mark Ge Neeart Cor

United States of America )
Vv. )

) Case No. al- my-554 —-SH
JORDAN MATTHEW DEMENT,
JAMES DYLAN BUCHANAN )

Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of - August 9, 2021 in the county of Tulsa in the
Northern District of Oklahoma, the defendant(s) violated:

Code Section Offense Description
18 U.S.C. §§ 1151, 1152, and 13; First Degree Burglary in Indian Country
21 0.8. §§ 1431 and 1436

This criminal complaint is based on these facts:
See Attached Affidavit TFO Kristie Behar, FBI

Continued on the attached sheet.

Ver Kh ane* Ss 3

Complainant ‘Ss signature

TFO Kristie Behar, FBI
Printed name and title

oy teleghe ne

Sworn to before me and signed“in-my-presence.
Date: akelied Qeu SL

Judge's signature

City and state: Tulsa, OK United States Magistrate Judge Susan E. Huntsman
Printed name and title
Case 4:21-mj-00559-SH Document 1 Filed in USDC ND/OK on 08/10/21 Page 2 of 7

Affidavit in Support of an Arrest Warrant
In the Northern District of Oklahoma

I, Kristie Behar, being duly sworn under oath, do hereby depose and state:
Introduction

1. lama Task Force Officer with the Federal Bureau of Investigation and lama
Federal law enforcement officer as defined in Rule 41. I have been employed as a
Police Officer in the City of Sand Springs, since 1998. As a result of my employment
with the Sand Springs Police Department, my duties include, but are not limited to,
the investigation and enforcement of State and Federal Laws within the City of Sand

Springs.

2. As part of my duties as a detective, I investigate criminal violations relating to
crimes in Indian Country, to include violations of First Degree Burglary in Indian
Country 18 U.S.C. §§ 1151, 1152, and 13; 21 O.S. §§ 1431 and 1436. I have received .
training in Indian Country and violent crimes and have investigated violent crimes in

Indian Country.

3. The facts and statements in this affidavit are based in part on information
provided by other law enforcement officers and on my personal observations and
training and experience as a Detective for Sand Springs Police Department. This
affidavit is intended to show merely that there is sufficient probable cause for the

requested warrant and does not set forth all of my knowledge about this matter.

4. It is my belief that a male known as Jordan Matthew Dement (DOB: XX-XX-

2002) and a male known as James Dylan Buchanan (DOB: XX-XX-2001) have

1
Case 4:21-mj-00559-SH Document 1 Filed in USDC ND/OK on 08/10/21 Page 3 of 7

violated 18 U.S.C. §§ 1151, 1152, and 13; 21 O.S. §§ 1431 and 1436- First Degree
Burglary in Indian Country. Specifically, that on or about August 9th, 2021, Dement
along with Buchanan entered, without permission, into the occupied dwelling of
S.N. (DOB: XX-XX-1945), an enrolled member of the Cherokee Nation, with the
intent to commit some crime therein. The First Degree Burglary took place at 10 W.
31* Street, Sand Springs; Oklahoma in Muscogee (Creek) Nation, which is in Indian

Country within the Northern District of Oklahoma.

The Source of My Information and Grounds for My Beliefs Are As Follows:

>. Iam informed by Sand Springs Police Officer Hunter Garrison that he was
called to the above location. He is cross deputized by the Muscogee (Creek) Nation
(“MCN”) to investigate tribal crimes in Indian Country. He reported that he was
dispatched to a burglary in progress of a dwelling and an identified reporting person
could hear multiple people in the residence. Officer Garrison arrived in the area and
observed two males in the 100 block of W. 324 Street in Sand Springs, carrying a

large object later determined to be a safe stolen from the S.N.’s dwelling.

6. Officer Garrison ordered both males to drop the safe and show their hands,
both complied and then one male fled west on 32" Street, wearing a red plaid shirt,
red bandana around his neck and weighed about 160 lbs. Officer Garrison detained
the other male, who gave his name as Jude Calvert (DOB:07-15-2002). A
photograph of Jude Calvert was sent from Officer Garrison to another officer on

scene with the victims at 10 W. 31 Street, and it was determined that Jude Calvert
Case 4:21-mj-00559-SH Document 1 Filed in USDC ND/OK on 08/10/21 Page 4 of 7

was actually Dement, (DOB: XX-XX-2002). Officer Garrison discovered that the
reason for the false impersonation was to avoid being arrested for a felony warrant

under his real name of Jordan Matthew Dement out of Creek County, OK.

7. Officer Garrison located a blue jacket that was inside a backpack that Dement
was carrying, Officer Garrison also located a debit card belonging to J.N. in that
jacket. Officer Garrison knew one of the victims at 10 W. 31* ST was J.N., so he
made contact and determined that J.N.’s purse was on the nightstand directly next to
her and she was missing her debit card and medication. J.N. stated no one should be

in possession of her debit card.

8. The homeowner is S.N. and she is deaf, and the reporting person is her
granddaughter J.N. (DOB: XX/XX/1989), also an enrolled member of the Cherokee
Nation, who happened to stay the night and was asleep in a spare bedroom with her
9 year old daughter. She reported that she was awoken by a guy standing over her
bed wearing a dark hoodie and covid mask. She woke up and said, “what the hell are
you doing?” The male she recognized as being her brother, Buchanan by his eyes,
stature and that he wouldn’t answer her. He kept pushing the mask up like to cover
his eyes, but she could tell it was her brother. She could hear the floors crackling like
other people were in the house also, as he left her room. She called her mother, K.B.,
and told her what had just happened, to see if Buchanan was home and she stated

that he was not home. She then called the police and told them what had happened,
Case 4:21-mj-00559-SH Document 1 Filed in USDC ND/OK on 08/10/21 Page 5 of 7

and that the safe stolen was in the bedroom that she was sleeping and belonged to

her grandmother, S.N.

9, Officer Raglin was returning the safe to the residence and showed K.B. a
picture of the person arrested and K.B. advised that it was Jordan Dement. Dement
lives with her and Buchanan, and neither were home during this event and both their
wallets and cell phones were at her residence. It was determined at this time that

Jude Calvert was actually Dement.

10. It was determined the point of entry was the converted bedroom garage
window had been left unlocked, they believe by Buchanan a few days earlier when
he came to visit his grandmother. This is the same bedroom he had when he did live

at the residence in years past.

11. The key to the safe was used to open it by S.N. and all the contents were still
inside, including a .357 Dan Wesson revolver Serial #246980 belonging to K.B.
(DOB: XX-XX-1966, an enrolled member of the Cherokee Nation) and all the
ammunition. All the jewelry and coins belonging to S.N. were also still inside the

safe.

13. I have confirmed through Cherokee Tribal Dispatch that the victims, $.N.,
K.B. and J.N. are enrolled members of the Cherokee Nation. I have also confirmed

Buchanan and Dement are not enrolled in a federally recognized tribal organization.
Case 4:21-mj-00559-SH Document 1 Filed in USDC ND/OK on 08/10/21 Page 6 of 7

14. The above described crimes all occurred in the Northern District of Oklahoma

and in Indian Country, specifically, the Muscogee (Creek) Nation.
RELEVANT STATUTES

Indian Country Defined 18 U.S.C. § 1151 provides, in pertinent part:

Except as otherwise provided in sections 1154 and 1156 of this title, the term “Indian
Country” as used in this chapter, means (a) all land within the limits of any Indian
reservation under the jurisdiction of the United States Government, notwithstanding
the issuance of any patent, and including rights-of-way running through the
reservation (b) all dependent Indian communities within the borders of the United
States whether within the original or subsequently acquired territory thereof, and
whether or without the limits of the state and (c) all Indian allotments the Indian
titles to which have not been extinguished, including the rights-of-way running
through the same.

Indian Country Crimes Act 18 U.S.C. § 1152 provides, in pertinent part:

Except as otherwise expressly provided by law, the general laws of the United States
as to the punishment of offenses committed in any place within the sole and
exclusive jurisdiction of the United States, except the District of Columbia, shall
extend to the Indian country.

This section shall not extend to offenses committed by one Indian against the person
or property of another Indian, nor to any Indian committing any offense in the
Indian country who has been punished by the local law of the tribe, or to any case
where, by treaty stipulations, the exclusive jurisdiction over such offenses is or may
be secured to the Indian tribes respectively.

Assimilated Crimes Act 18 U.S.C. § 13 provides, in pertinent part:

Whoever within or upon any of the places now existing or hereafter reserved or
acquired as provided in section 7 of this title, or on, above, or below any portion of
the territorial sea of the United States not within the jurisdiction of any State,
Commonwealth, territory, possession, or district is guilty of any act or omission
which, although not made punishable by any enactment of Congress, would be
punishable if committed or omitted within the jurisdiction of the State, Territory,
Possession, or District in which such place is situated, by the laws thereof in force at
the time of such act or omission, shall be guilty of a like offense and subject to a like
punishment.
Case 4:21-mj-00559-SH Document 1 Filed in USDC ND/OK on 08/10/21 Page 7 of 7

First Degree Burglary 21 O.S. §§ 1431 and 1436 provides, in pertinent part:

Every person who breaks into and enters the dwelling house of another, in which
there is at the time some human being, with intent to commit some crime therein,
either:

1. By forcibly bursting or breaking the wall, or an outer door, window, or shutter of
a window of such house or the lock or bolts of such door, or the fastening of such
window or shutter; or

2. By breaking in any other manner, being armed with a dangerous weapon or being
assisted or aided by one or more confederates then actually present; or

3. By unlocking an outer door by means of false keys or by picking the lock thereof,
or by lifting a latch or opening a window, is guilty of burglary in the first degree.

Conclusion

Based on the information set forth in this affidavit, I submit there is probable
cause to believe that Jordan Matthew Dement and James Dylan Buchanan have

violated First Degree Burglary in Indian Country 18 U.S.C. §§ 1151, 1152, and 13;

Cen ane Fey ?

Kristie Behar, Task Force Officer
Federal Bureau of Investigation

by telephone
Subscribed and sworn to before me on the 10" day of August, 2021

21 O.S. §§ 1431 and 1436.

SUSAN E. HUNTSMAN
UNITED STATES MAGISTRATE JUDGE
NORTHERN DISTRICT OF OKLAHOMA
